DETAILED ACTION
1.	Claims 1-20 have been presented for examination.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Following Applicants amendments the previously presented 112 rejection is WITHDRAWN. The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 1 and similarly recited in claims 11 and 20:
obtaining, in a computer numerical simulation program, a cell fraction for a mesh cell in a mesh, a normal vector perpendicular to a linear interface for the mesh cell, and geometry information of the mesh cell, wherein the geometry information comprises at least two data values; 
normalizing, by the computer numerical simulation program, the geometry information of the mesh cell to reduce the at least two data values to at least one data value, wherein a number of the at least one data value is less than a number of the at least two data values; 
providing, by the computer numerical simulation program, the cell fraction for the mesh cell, vector components corresponding to the normal vector perpendicular to the linear interface for the mesh cell, and the at least one data value to a machine learning algorithm, wherein the machine learning algorithm was previously trained using normalized geometry information of multiple different cells of a same mesh type as the mesh cell; 
…
determining the linear interface for the mesh cell based on the output value, the normal vector and the geometry information
…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



September 25, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128